Citation Nr: 9917272	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  95-25 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for Reiter's syndrome, 
currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1986 to 
March 1991.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Atlanta, Georgia.

It is noted that in March 1999, as shown on a VA Form 21-23, 
Appeal Status Election Form, the veteran raised the issue of 
entitlement to an earlier effective date regarding the 
increased rating awarded him in January 1999 for his service-
connected Reiter's syndrome.  This issue has not been 
adjudicated by the RO and is referred to the RO for 
appropriate action.


REMAND

Review of the evidence of record shows that as part of a VA 
Form 646, Statement of Accredited Representative in Appealed 
Case, dated on May 21, 1999, the veteran's representative 
indicated that the veteran had requested a video hearing 
before the Board.  He added that the veteran's case would be 
rested upon the testimony and evidence presented at the 
hearing.  Further review of the record shows that the veteran 
has not been afforded a videoconference hearing.

Accordingly, and in order to ensure the veteran's right of 
due process, the case is REMANDED to the RO for the following 
development:

The RO should take the appropriate to 
schedule the veteran for a 
videoconference hearing to be held at the 
RO before a member of the Board.  See 
38 C.F.R. § 20.704 (1998).


Thereafter, the case should case should then be returned to 
the Board for appellate consideration, if otherwise in order.  
The Board intimates no opinion as to the ultimate outcome of 
the case.  The veteran need take no action until notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


